ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  


Examiner's amendments I - II
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment rejoining claims and canceling the restriction requirement
The 4/5/2019 restriction requirement is canceled and claims 2-3, 5-6, 11 and 19 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)


II. Examiner's amendment to the application title
The application title has been amended to "METHOD AND APPARATUS FOR ULTRASENSITIVE QUANTIFICATION OF MICRORNA USING AN ATOMIC FORCE MICROSCOPE AND A HYBRID BINDING DOMAIN," consistent with and specific to the allowed claims.

Reasons for allowance
3/3/2021 claims 1-7, 10-17 and 19-20 are allowed for the reasons of record and as summarized here.  (Claims 8-9 and 18 are canceled.)

Regarding 35 USC 102
The claims are free of the analogous art at least because close art, e.g. Rassman as cited in the now withdrawn art rejection as well as art found in the attached searches, either individually or in obvious combination, does not teach the recited combination of atomic force microscope comprising a cantilever to which a probe comprising the recited hybrid binding domain is attached.  Additionally, Applicant's 3/3/2021 remarks at p. 6 further supported the withdrawal of the 102 rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 1/22/2017 supplemental drawings previously were accepted.


Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631